Citation Nr: 1143321	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbosacral spine with fusion at L5-S1.

2.  Entitlement to an initial compensable evaluation for right hand osteoarthritis.

3.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  [Due to a change in the location of the Veteran's residence, the RO in St. Paul, Minnesota now has jurisdiction of his appeal.]  In June 2010, the Board remanded the issues on appeal for additional development.  Since then, the development has been completed and the issues are, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  The degenerative disc disease of the Veteran's lumbosacral spine with fusion at L5-S1 is manifested primarily by complaints of pain with forward flexion of his thoracolumbar spine to no worse than 75 degrees, a combined range of motion of his thoracolumbar spine to no worse than 178 degrees, as well as no muscle spasm, guarding, incapacitating episodes, or associated neurological impairment.  

2.  The osteoarthritis of the Veteran's right hand is manifested primarily by complaints of pain.  X-rays evidence of arthritis, limitation of motion, and ankylosis of any of the joints in the Veteran's right hand have not been shown.  

3.  Resolving doubt in the Veteran's favor, a bilateral wrist disability characterized as chronic tenosynovitis of the right and left wrists is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine with fusion at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for a compensable evaluation for right hand osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003 & 5220 (2011).

3.  Chronic tenosynovitis of the right and left wrists was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, with regard to the Veteran's claim for service connection for a bilateral wrist disability, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With regard to the remaining issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A pre-decisional letter, dated in March 2006, satisfied the duty to notify provisions pertaining to the underlying issues of entitlement to service connection for degenerative disc disease of the lumbosacral spine and right hand osteoarthritis.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the issues remaining on appeal represent downstream issues following the grant of service connection-and specifically involve the rating assigned to the now service-connected lumbar spine and right hand disorder, no further VCAA notice relevant to the downstream issues currently on appeal is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists.  Any further efforts to obtain records would be futile.  

Furthermore, a VA medical opinion was obtained in December 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate as it was predicated on a full reading of the Veteran's claims file and the statements of the Veteran.  The report also provided a complete rationale for the opinion and summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations.  To move forward with the appeal would not prejudice the Veteran.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that staged ratings are not warranted in this case.

	A.  Lumbosacral Spine

In this case, the Veteran seeks an initial increased rating for the degenerative disc disease of his lumbosacral spine with fusion at L5-S1, which is currently evaluated as 10 percent disabling under DC 5242.  

Spinal disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under the criteria, DC 5242 provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  The next higher rating of 20 percent is assignable with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).
According to the criteria used to evaluate intervertebral disc syndrome, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  The next higher rating of 20 percent requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2011).  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Moreover, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Here, at an August 2009 VA examination, the Veteran reported chronic pain with mild throbbing in the lower back and fatiguability.  Range of motion findings showed flexion to 75 degrees, extension to 20 degrees, left and right lateral rotation to 30 degrees and left and right lateral flexion to 30 degrees.  However, the examiner did not determine whether, and to what extent, the Veteran's pain limited motion or function.  Specifically, the examiner stated that additional functional impairment due to pain, repetitive use, fatigue, weakness, lack of endurance or incoordination could not be specified as degrees of lost motion without resorting to mere speculation.  

However, in December 2010, the Veteran underwent another VA examination, at which time he reported chronic pain in his lumbar spine that is aggravated by prolonged standing or sitting.  He also noted moderate pain with stiffness and an occasional tingling sensation in the left leg.  Range of motion testing showed flexion to 80 degrees with increased discomfort starting at 50 degrees.  Extension was to 18 degrees with pain.  Left and right side bending were to 20 degrees.  Left and right rotation was to 20 degrees with endpoint pain.  Strength, reflexes and sensation were noted to be normal.  The examiner commented that there was no additional functional limitation in the lumbar spine, including no additional loss of range of motion due to repetition, pain, weakness, flare-ups, fatiguability, or incoordination.  The examiner also observed no erythema, spasm, atrophy, or guarding.  

Upon review of the complete record, the Board finds that the Veteran has submitted no persuasive evidence showing that a rating higher than 10 percent is warranted under the pertinent rating criteria for the spine.  Specifically, the medical evidence of record consistently shows degenerative disc disease of the lumbosacral spine resulting in some limitation of motion without evidence of flare-ups, incapacitating episodes, or any orthopedic, or other problems which would warrant an increased rating in excess of a 10 percent evaluation.  The Veteran exhibits forward flexion of his thoracolumbar spine to no worse than 75 degrees, a combined range of motion of his thoracolumbar spine to no worse than 178 degrees, as well as no muscle spasm or guarding.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  

Additionally, although the Veteran has reported experiencing periods of flare-ups during the appeal period, the record does not show documented periods of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  The record contains no supporting objective documentation in this regard.  Thus, a higher rating based upon incapacitating episodes as defined by the applicable regulation have not been shown.  See 38 C.F.R. § 4.71a, DC 5243.  Further, the record shows no objective neurological findings associated with the Veteran's degenerative disc disease of the lumbar spine.  In this regard, 2010 VA examination findings showed normal strength, reflexes and sensation in the spine and lower extremities.  

Furthermore, the Board has considered additional functional impairment due to factors such as pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  Regarding range of motion, the evidence of record indicates the Veteran had some pain upon range of motion testing.  However, the 2010 VA examiner found no additional functional limitations of the spine due to repetition, pain, weakness, flare-ups, fatiguability, or incoordination.  Accordingly, based on this evidentiary posture, the Board finds that the evidence of record does not support the next higher rating of 20 percent for the Veteran's service-connected lumbosacral spine disability.  

	B.  Right Hand

The Veteran also seeks an initial compensable disability evaluation for the osteoarthritis of his right hand, evaluated under DCs 5003-5220.  With regard to this disability, the Board notes that degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2011).

Pursuant to Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

In this regard, the Board acknowledges that the compensable ratings may be awarded for limitation of motion of the index, long finger, or thumb.  See 38 C.F.R. § 4.71a, DCs 5228 & 5229.  In addition, compensable ratings may be granted ankylosis of individual digits, favorable ankylosis of multiple digits, and unfavorable ankylosis of multiple digits.  See 38 C.F.R. § 4.71a, DCs 5216 & 5227.  

Moreover, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

As noted above, the Veteran contends that a compensable disability rating is warranted.  In this regard, the Board notes that, in April 2006, the Veteran was afforded a VA examination.  At that time, he complained of pain in the hands and the examiner noted the Veteran's 2005 diagnosis of osteoarthritis of the hands.  On examination, the examiner found range of motion of the fingers to be well intact and strong grip strength.  X-ray findings were normal, showing no significant degenerative changes.
In an August 2009 VA examination, the examiner noted no gross deformity of the right hand, but did note a very small Heberden's node in the middle distal interphalangeal joint.  Grip strength was noted to be good.  The Veteran complained of pain in the right hand and thumb, aggravated by typing, writing, and other activities of daily living.  Range of motion testing showed normal range of motion in the fingers.  The examiner found no further loss of motion or objective signs of pain on repetitive testing.  He noted normal X-ray findings.

In a December 2010 VA examination, range of motion testing showed normal findings in the right hand and fingers.  There was some slight tenderness noted in the first metacarpal phalangeal joint on palpation, although the examiner noted the right hand to be normal.  Strength, dexterity, sensation, and reflexes were also determined to be normal.  The examiner found no additional functional limitations of the hand and fingers, including no additional loss of range of motion due to flare-ups, repetition, painful motion, weakness, fatigability, lack of endurance or incoordiation.  X-ray findings for the right hand were normal.

Upon review of the complete record, the Board finds that the Veteran has submitted no persuasive evidence showing that a compensable rating is warranted for the osteoarthritis of the Veteran's right hand.  Specifically, the medical evidence of record consistently shows essentially normal findings for his right hand, including full range of motion in the hand and fingers, normal grip strength, normal reflexes, and normal X-ray findings.  The Veteran does not exhibit ankylosis of the hand or digits.  Further, the record shows no objective neurological symptoms associated with the Veteran's right hand disability.  Indeed, the 2010 VA examination findings showed normal strength, reflexes, and sensation in the right hand and fingers.  

Although the Veteran's service-connected right hand disability has been characterized as arthritis, X-rays taken of the Veteran's right hand have consistently shown no evidence of arthritis.  Further, no limitation of motion of any of the joints of his right hand has been shown.  Therefore, a compensable rating pursuant to DC 5003, based on X-ray evidence of arthritis and no limitation of motion, is not warranted.  Further, no ankylosis of any of the digits of the Veteran's right hand has been shown.  Accordingly, a compensable rating based on impairment resulting from ankylosis may not be granted.  See 38 C.F.R. § 4.71a, DCs 5216-5227.  

The Board has also considered additional functional impairment due to factors such as pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  Regarding range of motion, the evidence of record indicates the Veteran has complained of general pain in the right hand.  However, the 2010 VA examiner found no additional functional limitations of the hand due to repetition, pain, weakness, flare-ups, fatiguability, or incoordination.  Thus, a compensable rating on this basis, is not warranted.  See 38 C.F.R. § 4.14 (2011).  These examination findings outweigh the Veteran's complaints of right hand pain.  Accordingly, and based on this evidentiary posture, the Board concludes that a compensable schedular rating for the Veteran's service-connected right hand disability is not warranted.  

	C.  Additional Considerations, Including Extraschedular Evaluation

The Board acknowledges the Veteran's contentions with regard to his disorders.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbosacral spine and right hand disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).

Also, with regard to both of the increased rating claims on appeal, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back and right hand with the established criteria found in the rating schedule for such disorders shows that the rating criteria reasonably describes his disability level and symptoms.  Therefore, the Board finds that no basis exists for the assignment of an increased rating.

III.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) competent and credible evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) competent and credible evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that his current bilateral wrist disability is due to service.  In this regard, he reported experiencing painful symptoms in the wrists during service, which he attributes to his work as a helicopter pilot and his administrative duties while working in an office environment.

A review of the Veteran's service treatment records shows no evidence of treatment for the bilateral wrists in service.  However, these records show that he did work in aviation and as a comptroller.
Post-service treatment records show ongoing complaints of pain in the bilateral wrists, from 2006 to 2010, without diagnosis.  April 2006 and August 2009 VA examination reports note the Veteran's complaints of bilateral wrist pain, but show unremarkable X-ray findings and provide no diagnosis.

In December 2010, on examination, the VA examiner diagnosed chronic, mild tenosynovitis of the right and left wrists.  He opined that the Veteran's current bilateral wrist disability was at least as likely as not related to service.  He reasoned that the Veteran's service as a helicopter pilot required constant use of this hands and wrists for many years.  He also noted that the Veteran's administrative duties, including using a keyboard or typewriter for over 20 years, involved constant use of the hands.  The examiner, therefore, opined that this constant use of the hands and wrists led to the Veteran's current bilateral wrist disability.

The Board finds the December 2010 VA examination probative.  In this regard, the examiner based his findings on a complete review of the Veteran's medical history and the opinion is well-supported by the evidence of record that shoes ongoing treatment for the bilateral wrists since discharge.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 § 3.102.  

As noted above, the Veteran testified that he first began to experience pain in the wrists in service.  The Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that painful symptoms of the wrists are subjective and the kind of condition which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  Given these definitions, the Board finds that the Veteran is competent to relate a history of problems with the wrists during service and of in-service and post-service symptoms.  Indeed, based on this evidence, as well as evidence that the Veteran was treated for problems with the bilateral wrists within one year of service discharge, the Board finds his lay statements with respect to the onset of a wrist condition in service and continuity of symptomatology since then are credible and persuasive.  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that his current diagnosis of chronic mild tenosynovitis of the wrists cannot be reasonably disassociated from his service.  In this regard, the probative medical opinion provides a positive nexus between the current diagnosis and service.  Moreover, the Veteran's lay statements and treatment records show onset in service and continuity of symptomatology since service.  As discussed above, the Board finds this lay evidence competent and credible.  See Charles, 16 Vet. App. at 374.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997) (which stipulates that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent) & Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Here, the Veteran's sworn statements provide critical support for the claim by establishing a continuity of relevant symptoms since service.  On this basis, the Board concludes that service connection for chronic mild tenosynovitis of the wrists is warranted. 
ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine with fusion at L5-S1 is denied.

An initial compensable evaluation for osteoarthritis of the right hand is denied.

Service connection for chronic mild tenosynovitis of the wrists is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


